Citation Nr: 1307631	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  10-40 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left foot disorder other than congenital left club foot.

2.  Whether a December 13, 1970 rating decision that denied service connection for congenital left club foot contained clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).

The evidence of record includes diagnoses of left foot pes planus, hammer toes and plantar fasciitis.  As such, the Board finds that the Veteran's claim is most appropriately captioned as seen on the title page above.  See Brokowski v. Shinseki, 23 Vet App 79   (2009) citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

The issue of entitlement to service connection for a left foot disorder, other than congenital left club foot, will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.

During the pendency of this appeal, the Veteran asserted that a March 4, 2003 rating decision that denied a claim to reopen the issue of entitlement to service connection for a left club foot contained CUE.  Moreover, during the October 2011 Board hearing, the Veteran raised the issue of entitlement to service connection for atrophy of his left leg, to include as secondary to his congenital left club foot.  As these issues have not been addressed by the RO, the Board does not have jurisdiction to consider them herein.  As such, the Board refers these issues to the RO for the appropriate consideration.

Additionally, in a March 2011 statement, the Veteran asserted that another decision by VA contained CUE, but it was unclear as to whether this was a CUE claim separate and apart from the CUE claim at issue herein and the CUE claim referred to the RO herein.  As such, the RO must seek clarification from the Veteran.


FINDINGS OF FACT

1.  By a rating decision entered December 13, 1970, the RO denied the Veteran's claim of entitlement to service connection for congenital left club foot. 

2.  The correct facts, as they were known at that time, were before the RO on December 13, 1970, and the RO correctly applied the statutory and regulatory provisions then in effect.  The decision was supported by evidence then of record and was consistent with the law and regulations then in effect.


CONCLUSION OF LAW

There was no CUE in the December 13, 1970 rating decision that denied service connection for congenital left club foot.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, as a matter of law, the Veteran's Claim Assistance Act (VCAA) is not applicable to the claim that a December 13, 1970 rating decision that denied service connection for congenital left club foot contained CUE.  Indeed, the Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that such a matter involves an inquiry based upon the evidence of record at the time of the decision rather than the development of new evidence.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" a CUE case because "there is nothing further that could be developed"); see also Livesay v. Principi, 14 Vet. App. 324, 326 (2001); Parker v. Principi, 15 Vet. App. 407 (2002).

A review of the record reveals that a rating decision dated on December 13, 1970 denied entitlement to service connection for congenital left club foot.  Despite receiving notice of this decision, the Veteran did not perfect an appeal.  In general, in the absence of CUE, rating decisions that are not timely appealed are final.

In April 2010, the Veteran alleged CUE in the denial of service connection for congenital left club foot in the December 13, 1970 rating decision.  The RO denied this CUE claim in an August 2010 rating decision, after which the Veteran timely perfected an appeal.  This issue has been certified to the Board for appellate review.

In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14.

In February 1970, the Veteran submitted a claim of entitlement to service connection for "feet tr[o]uble."  Pursuant to this claim, the Veteran was afforded a VA examination in September 1970.  As a result of the September 1970 VA examination, the diagnosis was "history of congenital club foot, corrective surgery in childhood, aggravation of condition in service."  In the December 13, 1970 rating decision, the RO noted that the Veteran's service treatment records documented once instance of treatment for a left foot condition.  The RO also observed that the Veteran did not complain of a left foot disorder, and no left foot was detected as a result of a clinical evaluation, during his service discharge examination.  The RO then discussed the findings from the September 1970 VA examination.  The RO ultimately found that the Veteran's left foot disorder was a congenital condition and that "aggravation in service [was] not shown."  The RO the found that the Veteran's left foot disorder was a "constitutional or developmental abnormality - not a disability under the law - history of congenital club foot with corrective surgery in childhood."  Based upon these findings, the RO denied the Veteran's claim.

In his April 2010 claim, the Veteran essentially asserted that the RO's failure to rely upon the September 1970 VA examiner's opinion constituted CUE in the December 13, 1970 rating decision.  In support of this assertion, the Veteran submitted a January 2003 VA examination report that concerned, in part, his left foot and allegedly resulted in a positive opinion regarding aggravation.  

Additionally, during the pendency of this appeal, the Veteran submitted a September 2010 statement wherein he contended that the December 13, 1970 rating decision contained CUE in that the relevant laws and/or regulations were not correctly applied.  Specifically, he asserted that he was determined to be fit for worldwide military service as a result of his enlistment examination, but was not afforded the presumption of soundness.

In his September 2010 substantive appeal, the Veteran reiterated his assertion that the RO committed CUE by failing to rely upon the September 1970 VA examiner's opinion.  Here again, the Veteran discussed the findings from the January 2003 VA examination.

In a March 2011 statement, the Veteran reiterated his assertion of CUE with respect to the RO's alleged failure to apply the presumption of soundness.  He then asserted that he underwent an orthopedic consultation during his active duty service, but that records documenting such were lost due to no fault of his own.

In an October 2011 statement and during an October 2011 Board hearing, the Veteran restated his assertions of CUE in the December 13, 1970 rating decision.  In essence, the Veteran asserted that the correct facts were not before the RO at the time of the December 13, 1970 rating decision.  Specifically, he contended that the RO failed to consider the September 1970 VA examiner's opinion.  With respect to the October 2011 statement, the Veteran submitted a contemporaneous waiver of RO jurisdiction and, thus, it will be considered by the Board herein.  38 C.F.R. § 20.1304 (2012).

Preliminarily, the Board acknowledges that the Veteran cited to a January 2003 VA examiner's opinion in support of the CUE claim at issue herein.  In reviewing whether the RO committed CUE in the December 13, 1970 rating decision, the Board is restricted to the evidence of record at the time of the December 13, 1970 rating decision.  As such, the Board will not consider the January 2003 VA examination report herein.  Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14.

Further, allegations as to VA's failure to satisfy its duty to assist is not CUE within the regulatory definition.  38 C.F.R. § 20.1403(d)(2) (2012).  Consequently, to the extent that the Veteran's claim at issue herein rests upon his assertion that VA lost through no fault of his own, or failed to obtain, all of his service treatment records at the time of the December 13, 1970 rating decision, the claim is denied.

Additionally, the Veteran essentially contends that, based on the lack of finding of a left foot disorder on his enlistment examination, he was sound upon entry into active duty service.  As such, he claimed that the presumption of soundness should have applied.  The Board will address whether the December 13, 1970 rating decision contained CUE with respect to the Veteran's assertion that the RO failed to correctly apply the presumption of soundness.  In so doing, the Board must apply the laws extant at the time of the December 13, 1970 rating decision.  Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands-that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection-must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

During his enlistment examination, the Veteran reported a history of a left foot disorder.  Upon clinical examination, however, no left foot disorder or symptoms thereof were then present.  The Veteran was deemed fit for active duty service.  Despite this evidence, in the December 13, 1970 rating decision, the RO did not discuss the applicability of the presumption of soundness, which the Veteran claims constituted CUE.

However, regulations extant at the time also provide that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of disability prior to service is established, no additional or confirmatory evidence is necessary.  Consequently, with notation or discovery during service of such residual conditions, including congenital malformations, with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service.  38 C.F.R. § 3.303(c).  

At the time of the December 13, 1970 rating decision, the Veteran had been clinically diagnosed with a history of congenital club foot on VA examination in September 1970.  On the basis of this evidence of record, the RO determined that the Veteran's left club foot was congenital in nature.  As such, the presumption of soundness is not applicable as the Veteran's congenital left club foot necessarily preexisted his active duty service.  Further, the RO found that the evidence of record demonstrated that the Veteran's congenital left club foot was not aggravated.  A left foot disability was not noted on examination for separation from service in January 1970.  As such, the Board finds that the RO did not commit CUE in the December 13, 1970 rating decision by not applying the presumption of soundness.  Moreover, the Board finds that the RO adequately addressed the presumption of aggravation.  Accordingly, to this extent, the Veteran's claim is denied.

Finally, as discussed above, the Veteran asserted that the RO committed CUE in the December 13, 1970 rating decision by not relying upon the September 1970 VA examiner's opinion.  In other words, the Veteran asserted that the RO committed CUE because the denial of his service connection claim in the December 13, 1970 rating decision was allegedly contrary to the September 1970 VA examiner's opinion.

While the Veteran is correct in asserting that the September 1970 VA examiner appears to have provided a positive opinion as to aggravation of his congenital left club foot, at the time of the December 13, 1970 rating action, the rating board was permitted to rely on its own medical judgment to support its conclusions in weighing the service and post service clinical evidence.  It was not until 1991 that a VA rating board was precluded from substituting its own medical judgment for that of a medical professional.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding 

that the rating board cannot substitute its own medical judgment for that of medical professionals).  A physician medical member of the rating board participated in the December 13, 1970 rating decision and, as a signatory of the determination, affirmed his/her agreement with the finding that the preponderance of the medical and lay evidence was against the Veteran's claim (i.e., that the condition was not aggravated beyond the natural progression of the condition).  See MacKlem v. Shinseki, 24 Vet. App. 63 (2010), aff'd Macklem v. Shinseki, 446 Fed. Appx. 310 (Fed. Cir. Jan 11, 2012) (unpublished); see also Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the VA's position was substantially justified in a pre-Colvin decision relying on its own medical judgment).  As such, the opinion of the medical member of the rating board was considered along with the September 1970 VA's examiner's opinion.  Consequently, the Veteran's assertion that the RO committed CUE by failing to rely upon the September 1970 VA examiner's opinion is, effectively, an assertion that the RO improperly weighed and evaluated the evidence of record (i.e. the service treatment records, the September 1970 VA examiner's opinion and the opinion of the medical member of the rating board).  This does not rise to stringent definition of CUE.  Fugo, 6 Vet. App. at 44.  As such, to this extent, the Veteran's claim is denied.

With respect to this aspect of the Veteran's claim, the Veteran also asserted that the RO's failure to rely upon the September 1970 VA examiner's opinion meant that the correct facts were not before the RO at the time of the December 13, 1970 rating decision.  The RO clearly referred to the September 1970 VA examination in the December 13, 1970 rating decision.  As such, beyond not reciting specifically the examiner's opinion, there was no indication that the findings from the September 1970 VA examination were not before the RO at the time of the December 13, 1970 rating decision.  As such, for this reason, the Veteran's claim is denied.

In making the above determinations, the Board acknowledges that the December 13, 1970 rating decision does not reflect extensive consideration and analysis of the evidence or applicable regulations; however, RO determinations were not required to include the reasons for denying a claim until February 1, 1990.  See 38 U.S.C.A. § 5104(b); Veterans' Benefits Amendments of 1989, Pub. Law. No. 101-237, § 115(a)(1), 103 Stat. 2062, 2065-66 (1989); see also Natali v. Principi, 375 F.3d 1375, 1379-81 (Fed. Cir. 2004) (holding that 1945 RO's finding that Mr. Natali's disability was due to a defect in the form and structure of the eye, held to be of a congenital or developmental origin, although not phrased in the exact language, was fully equivalent to factual findings that Mr. Natali's disability was not aggravated by service, and that although the RO did not expressly state that it had made its findings based on clear and unmistakable evidence, the board's statement that there was no evidence of any superimposed disability during service which could have caused or aggravated the congenital condition demonstrates that the RO understood that its findings on those issues needed to satisfy a high standard of proof ); Pierce v. Principi, 240 F.3d 1348, 1355-56 (Fed. Cir. 2001) (holding that, given presumption of validity that attaches to RO decisions and fact that 1945 RO was not required to set forth factual bases for decision, in absence of evidence to contrary RO is presumed to have made requisite factual findings).  Accordingly, absent evidence to the contrary, and consistent with the above-cited holdings, the Board will presume the RO correctly discharged its official duties, to include consideration of all evidence then of record, and properly considered and applied of all relevant laws and regulations.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).

In sum, the Board finds that the Veteran has not established that the correct facts, as known at the time, were not before the RO on December 13, 1970, and has not shown that any incorrect application of statutory or regulatory provisions was outcome determinative (i.e., the outcome would have been manifestly different).  Thus, the Board finds there was no CUE in the December 13, 1970 rating decision and the determination is final.


ORDER

Revision on the basis of CUE in the December 13, 1970 rating decision is denied.




	(CONTINUED ON NEXT PAGE)

REMAND

Pursuant to his claim of entitlement to service connection for a left foot disability, the Veteran was afforded several VA examinations.  In a July 2010 VA examination report, and in an October 2010 VA addendum thereto, a VA examiner stated that an etiological opinion could not be rendered without resorting to speculation.  An explanation was not provided on either occasion as to why speculation was required.  Hence, such opinioins are inadequate for purposes of determining entitlement to service connection for a left foot disability, to include diagnosed hammer toes, pes planus, and plantar fasciitis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  

The Veteran was afforded another VA examination in November 2010.  Ultimately, the examiner opined as follows:

The current plantar fasciities [sic] and club foot, left foot, are not due to or aggravated by the time in active duty status since the club foot pre-dated service, and there was no treatment for [a] foot condition while in service.

During the pendency of this appeal, the Veteran discussed his claimed inservice symptoms of a left foot disorder, including those resulting from the rigors of his duties.  The Veteran also reported that he was fitted for orthopedic shoes during his active duty service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  Despite this, the November 2010 VA examiner predicated the rendered opinion entirely on the lack of inservice treatment for a foot disorder.  As such, the Board finds that the November 2010 VA examination is based upon an incomplete or inaccurate factual premise; is, thus, not probative; and, as such, is inadequate for purposes of determining the Veteran's entitlement to service connection for plantar fasciitis.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).

"[O]nce the [VA] undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, [VA] must provide an adequate one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, remanding in order to obtain a supplemental opinion or to afford the Veteran another VA examination is required. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must request the November 2010 VA examiner to provide a supplemental opinion.  Specifically, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) a left foot disorder, other than congenital left club foot, (to include hammer toes, pes planus and/or plantar fasciitis) was incurred in or due to his active duty service; or pre-existed his active duty service and was aggravated therein.  When rendering the supplemental opinion, the examiner must address the Veteran's lay report of symptoms during his active duty service and his report of being fitted for orthopedic shoes.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  If the November 2010 VA examiner is not available, the Veteran must be afforded another VA examination to determine the nature and etiology of any left foot disorder present, other than congenital left club foot.  The claims file must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of any left foot disorder present, other than congenital left club foot.  After examining the Veteran and reviewing the service and post-service treatment records, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any left foot disorder present, other than congenital left club foot, (to include hammer toes, pes planus and/or plantar fasciitis) was incurred in or due to is active duty service, or pre-existed his active duty service and was aggravated therein.  In rendering any etiological opinion, the examiner must address the Veteran's assertions that he experienced symptoms during service and that he was fitted with orthopedic shoes.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  With respect to any supplemental opinion by the November 2010 VA examiner, or to the opinion rendered by a new VA examiner, "aggravation" is defined as a permanent worsening beyond the natural progression of the disease or disability.

In providing answers to the questions posed, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with his claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must also be obtained and associated with his claims file indicated whether any notice that was sent was returned as undeliverable.

5.  After undertaking all additional development that is deemed necessary, the RO must then adjudicate the Veteran's claim on appeal, to include consideration of all relevant evidence of record.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


